Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 mistakenly refers to now-cancelled claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-13, 15-19, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaux et al (US 2014/0332230) further in view of Godfrey et al (US 2016/0305213).
As concerns claim 1, Robichaux discloses a swivel configured for mounting along a tool string being deployed in an offshore environment, the swivel comprising: 
a swivel mandrel (40) including a first mechanical connector (70/1050) and defining at least a portion of a central longitudinal bore (90) through which pressurized well fluids are configured to pass; 
a swivel housing (150) at least partially surrounding the swivel mandrel and including a second mechanical connector (2050); 
first and second rotation bearing units (145, 146) together allowing for relative rotation about a central longitudinal axis and between the swivel mandrel and the swivel housing, thereby providing for relative rotation between one or more structures mounted to the first connector and one or more structures mounted to the second connector (2050); and 
a rotating and pressure containing dynamic sealing system (305, 415), the sealing system configured to contain the pressurized well fluids flowing through the central bore.  (Paragraphs [0040]-[0060])
Robichaux fails to specify first and second rotation bearing cartridges and a thrust bearing unit.
Godfrey, however, teaches first and second rotation bearing cartridges (317) configured to secure and retain the first and second rotation bearing units, respectively; and
a thrust bearing unit (312) configured to allow for relative rotation between the swivel mandrel (213) and the swivel housing, the thrust bearing unit primarily supporting axial loads between the mandrel and housing in directions parallel to the longitudinal axis.
Therefore it would have been obvious to modify Robichaux as taught by Godfrey to obtain the invention as specified in the claim for the expected benefit of using known bearing types and bearing housing features commonly found in the art. 

As concerns claim 2, the combination discloses the swivel according to claim 1, wherein the tool string includes a subsea landing string configured for deployment through a subsea riser structure. (Robichaux, Paragraphs [0117]-[0151] discuss various systems comprising riser use and deployment therethrough)

As concerns claim 3, the combination discloses the swivel according to claim 1, wherein the swivel is configured to be vertically mounted with the first connector being made to a flowhead above the swivel and with the second connector being made to a master valve below the swivel (Robichaux - Figure 11 illustrates such a configuration with valves 1007 and 1008 being featured above and below swivel 2005).  

As concerns claim 4, the combination discloses the swivel according to claim 1, wherein the first and second rotation bearing units (Robichaux - 145, 146) each include a plurality of cylindrical rolling bearing elements (Robichaux - Figure 6).  

As concerns claim 5, the combination discloses the swivel according to claim 1, wherein an overall length of the swivel measured between the first and second connectors is less than 10 feet. (Robichaux - Paragraph [0058], “The overall length of mandrel 40 is preferably 52 and 5/16 inches.”)

As concerns claim 7, the combination discloses the swivel according to claim 1, wherein the axial loads are up to at least 1,000,000 pounds while the central bore is not pressurized.  (Robichaux - Paragraph [0058] discloses wherein the load carrying specs for the mandrel of top drive swivel 30 is 1,477,000 pounds tensile load at the minimum yield stress.)

As concerns claim 9, the combination discloses the swivel according to claim 1, wherein the dynamic sealing system is configured to contain pressurized well fluids however fails to specify wherein the pressurized well fluids are up to pressures of at least 15,000 psi.
The Examiner takes Official Notice that adjusting the system to contain a higher level of pressurized fluid.
It is well known that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Therefore it would have been obvious to modify the combination as taught by Official Notice to obtain the invention as specified in the claim. 

As concerns claim 11, the combination discloses the swivel according to claim 1, wherein each of the first and second bearing cartridges comprises inner surfaces, which are configured to securely engage outer surfaces of the first and second rotation bearing units, respectively, and each of the cartridges is mounted in a fixed relationship with respect to the swivel housing. (Godfrey - the cartridges are integral parts of the housing 317)  

As concerns claim 12, the combination discloses the swivel according to claim 11, each of the first and second rotation bearing units has inner surfaces configured to engage outer surfaces on the swivel mandrel.  (Godfrey - Figure 3)

As concerns claim 13, the combination discloses the swivel according to claim 1, wherein the dynamic sealing system comprises a primary seal and a secondary seal, each of the primary seal and the secondary seal having a plurality of elastomeric sealing elements with chevron-shaped cross-sections.  (Godfrey - Paragraphs [0049]-[0050], Figure 5)

As concerns claim 15, the combination discloses the swivel according to claim 14, however fails to specify a temperature rating for the dynamic sealing system.
The Examiner takes Official Notice, however that it is old and well known in the art to provide a sealing system capable of handling fluids that are within the range of 35 to 250 degrees Fahrenheit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a dynamic seal capable of handling fluids between the range of 35 to 250 degrees Fahrenheit for the expected benefit of handling the widest range of well fluids within a commonly-experienced range of temperatures between the freezing and boiling points of said fluids.
Thus, one of ordinary skill in the art would have recognized that using a dynamic sealing system configured to contain well fluids as low as 35°F and as high as 250°F would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify the combination to obtain the invention as specified in the claim.  

As concerns claim 16, the combination discloses the swivel according to claim 1, wherein the first and second connectors (1030/1050, 2030/2050) are flanges configured to each accept a plurality of threaded fasteners (one laterally connected and one connected above and below, along the longitudinal axes).  

As concerns claim 17, Robichaux discloses a swivel configured for mounting along a tool string being deployed in an offshore environment, the swivel comprising: 
a swivel mandrel (40) including a first mechanical connector (70/1050) and defining at least a portion of a central longitudinal bore (90) through which pressurized well fluids are configured to pass; 
a swivel housing (150) at least partially surrounding the swivel mandrel and including a second mechanical connector (2050); 
first and second rotation bearing units (145, 146) together allowing for relative rotation about a central longitudinal axis and between the swivel mandrel and the swivel housing, thereby providing for relative rotation between one or more structures mounted to the first connector and one or more structures mounted to the second connector; and 
a rotating and pressure containing dynamic sealing system (305, 415), the sealing system configured to contain pressurized well fluids flowing through the central bore, the sealing system comprising a primary seal and a secondary seal.
Robichaux fails to specify a thrust bearing unit or the particulars of the primary and secondary seals.
Godfrey, however, teaches a thrust bearing unit (312) configured to allow for relative rotation between the swivel mandrel (213) and the swivel housing, the thrust bearing unit primarily supporting axial loads between the mandrel and housing in directions parallel to the longitudinal axis; and
wherein each of the primary seal and the secondary seal having a plurality of elastomeric sealing elements with chevron-shaped cross-sections.  (Godfrey - Paragraphs [0049]-[0050], Figure 5)
Therefore it would have been obvious to modify Robichaux as taught by Godfrey to obtain the invention as specified in the claim for the expected benefit of using known bearing types and bearing housing features and seals commonly found in the art.

As concerns claim 18, the combination discloses the swivel according to claim 17, wherein the tool string includes a subsea landing string configured for deployment through a subsea riser structure.  (Robichaux, Paragraphs [0117]-[0151] discuss various systems comprising riser use and deployment therethrough)

As concerns claim 19, the combination discloses the swivel according to claim 17, wherein the swivel is configured to be vertically mounted with the first connector being made to a flowhead above the swivel and with the second connector being made to a master valve below the swivel.  (Robichaux - Figure 11 illustrates such a configuration with valves 1007 and 1008 being featured above and below swivel 2005).  

As concerns claim 21, the combination discloses the swivel according to claim 20, however fails to specify wherein the dynamic sealing system is configured to at least one of: contain well fluids as low as 35°F and as high as 250F and contain pressurized well fluids up to pressures of at least 15,000 psi.  
The Examiner takes Official Notice that adjusting the system to contain a higher level of pressurized fluid.
It is well known that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
The Examiner also takes Official Notice, however that it is old and well known in the art to provide a sealing system capable of handling fluids that are within the range of 35 to 250 degrees Fahrenheit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a dynamic seal capable of handling fluids between the range of 35 to 250 degrees Fahrenheit for the expected benefit of handling the widest range of well fluids within a commonly-experienced range of temperatures between the freezing and boiling points of said fluids.
Thus, one of ordinary skill in the art would have recognized that using a dynamic sealing system configured to contain well fluids as low as 35°F and as high as 250°F would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify the combination to obtain the invention as specified in the claim.  

As concerns claim 23, the combination discloses the swivel according to claim 17, further comprising first and second rotation bearing cartridges configured to secure and retain the first and second rotation bearing units, respectively.  (Godfrey - 317)

As concerns claim 24, the combination discloses the swivel according to claim 23, wherein the each of the first and second bearing cartridges comprises inner surfaces, which are configured to securely engage outer surfaces of the first and second rotation bearing units, respectively, each of the cartridges is mounted in a fixed relationship with respect to the swivel housing (Godfrey - the cartridges are integral parts of the housing 317)  , and each of the first and second rotation bearing units has inner surfaces configured to engage outer surfaces on the swivel mandrel.  (Godfrey - Figure 3)

As concerns claim 25, the combination discloses the swivel according to claim 17, wherein the first and second rotation bearing units each include a plurality of cylindrical rolling bearing elements.  (Robichaux - Figure 6)

As concerns claim 26, the combination discloses the swivel according to claim 17, wherein an overall length of the swivel measured between the first and second connectors is less than 8 feet (Robichaux - Paragraph [0058], “The overall length of mandrel 40 is preferably 52 and 5/16 inches”) or the axial loads are up to at least 1,200,000 pounds while the central bore is not pressurized. (Robichaux - Paragraph [0058] discloses wherein the load carrying specs for the mandrel of top drive swivel 30 is 1,477,000 pounds tensile load at the minimum yield stress.) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679